Appeals from a decision and an amended decision of the Workers’ Compensation Board, filed October 9, 1992 and October 12, 1993, which ruled that claimant sustained a compensable injury and awarded workers’ compensation benefits.
Claimant, a medical secretary, sustained serious injuries when a stranger threw acid in her face as she was leaving her place of employment en route to a parking garage where she normally parked her car. We find that substantial evidence supports the Board’s finding that claimant was injured while traveling a route which was a usual means of ingress and egress for employees and that, therefore, claimant’s injury occurred while she was still within the precincts of employment. The employer failed to adduce adequate proof at the hearing of a personal motive for the attack upon claimant. We have examined the remaining contentions and find them to be lacking in merit.
Cardona, P. J, Mercure, White, Casey and Spain, JJ, concur. Ordered that the decision and amended decision are affirmed, without costs.